Morton, J.
We do not deem it necessary to discuss all the questions presented by the learned counsel for the claimant, because our opinion upon one of them is decisive of the rights of the parties.
The money in the hands of the trustee was deposited by the defendant in the name of his wife, but it was at no time her sole and separate property, free from the. control of her husband, or from attachment by his creditors. A married woman cannot *117acquire property to be held as her sole and separate property by gift from her husband. Gen. Sts. c. 108, § 10. Though such a gift may be so far valid as to give the wife a right to the property at the death of the husband, as against his heirs or executors, it is invalid as to his creditors. Property thus given remains the property of the husband during his life, and may be demanded by him or attached by his creditors. Adams v. Brackett, 5 Met. 280. Ames v. Chew, 5 Met. 320. Thomson v. O'Sullivan, 6 Allen, 303. Gay v. Kingsley, 11 Allen, 345. McCluskey v. Provident Institution for Savings, 103 Mass. 300.
It follows that, in this case, the credit in the hands of the trustee belonged to the defendant, and his creditors could attach it by the trustee process, irrespectively of the question whether the gift was made to the wife with a purpose of defrauding creditors. This question, and also the question whether at the time of the deposit the pension check was exempt from attachment, are immaterial. Even if, by the laws of the United States, the pension was exempt from attachment while it remained in the form of a pension check, the exemption certainly ceased after the money was drawn upon the check. Kellogg v. Waite, 12 Allen, 529. The money then became effects or credits in the hands of the bank belonging to the defendant, and was attachable by the plaintiff.

Exceptions overruled.